 In the MatterOf SEATTLE DRUM COMPANYandINTERNATIONAL LONG-SHOREMEN'S& WAREHOUSEMEN'SUNION,C. I. 0.Case No. 19-R-1465.-Decided February 6, 1945Messrs. John Ambler, George D. Leonard,andL. C. Nelson,ofSeattle,Wash., for the Company.Messrs. O. L. Deari'rgerandSteve Glumaz,of Seattle,Wash., forthe C. I. O.Messrs. Samuel B. Bassett,andFred Bowen,of Seattle,Wash., forthe A. F. L.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpton a petition duly filed by International , Longshoremen's &Warehousemen's Union, C. I. 0., herein called the C. I. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Seattle Drum Company, Seattle, Washing-ton, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before John E.Hedrick, Trial Examiner. Said hearing was held at Seattle, Washing-ton, on January 5, 1945. The Company, the C. I. O., and the Ware-housemen's Local Union,-No. 117, A. F. L., herein called the A. F. L.,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affiimed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the-case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSeattle Drum Company, a partnership consisting of Hugh C. Under-wood, L. L. S. Nelson, and L. C. Nelson, having its principal place ofbusiness at 7321 8th Avenue South, Seattle, Washington, is engaged60 N. L. R. B., No. 84.-11440 SEATTLE DRUM COMPANY441in reconditioning oil drums for the Quartermaster Corps of the UnitedStates Army.The Company is presently operating under, a contractfor the reconditioning of 500,000 drums.The drums, the property ofthe United States, are delivered to the Company.After recondition-ing, the Company prepares bills of lading and loads them on the carsor trucks for shipment to places designated by the QuartermasterCorps.The Company admits that- it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen's & Warehousemen's Union, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting .to membership employees of the Company.Warehousemen's Local Union No. 117, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of its- employees until theC. I. O. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties generally agree that a unit of all production and main-tenance employees of the Company, excluding the welders, clericalworkers, and supervisors would be appropriate.The Company, how-ever, would exclude the leadmen; the petitioner would include them.There are 1 foreman and 2 leadmen on each of the Company's 3shifts of from 21 to 36 employees. The uncontradicted evidence showsthat the leadmen may effectively recommend discharge and the changein status of employees under their supervision.Although the fore.-The Field Examiner reportedthat the C.I.0 submitted 40 cards ; that the names of 26persons appearing on the cards were listed on the Company's pay roll of December 10, 1944,and that the cards were dated 4 in November 1944, 17 in December 1944, and 5 were un-dated.There are between 60 and 100 employees in the alleged appropriate unit.The A F. L. submitted 11 cards. The names of 6 persons appearing on the cards werecontained in the aforesaid pay roll.The cards were dated 4 in November 1944, and 2 inDecember 1944. _442DECISIONS OF NATIONAL LABOR RELATIONS BOARDman conducts an independent investigation as to the recommendationsof the leadmen, such recommendations are followed in the large ma-jority of cases.We-find that the leadmen are supervisory employees-within our usual definition thereof, we shall exclude them.We find that all production and maintenance employees, but ex-cluding welders, clerical employees, the plant superintendent, the shiftforemen, the leadmen and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees,in the appropriate-unit who were employed during the pay-roll.period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The intervenor contends that 22 employees of the Company, whowere formerly employed by another Company (Arcweld Manufac-turing Company), are ineligible to vote. These employees, although as-sured by Arcweld of an opportunity to return to their former positions*when conditions warrant it, were separated from Arcweld and hiredby the Company through the United States Employment Service aftera certificate of availability had been furnished.Under the regulationsof the War Manpower Commission these employees apparently willbe required to procure a certificate of availability before they can bereemployed by Arcweld; accordingly, it is clear that they are not now -employees of that Company. In view of this fact and since their pres-ent employment with the Company will continue for an indefiniteperiod, we find that they are eligible to participate in the election-directed hereinafter .2DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Seattle, DrumCompany, Seattle, Washington, an election by secret ballot shall be3 SeeMatter of Yoder Company,53 N. L. R. B. 653. SEATTLE DRUM COMPANY443conducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate. in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on-vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to- be represented by InternationalLongshoremen's & Warehousemen's Union, C. I. 0., or by Warehouse-men's Local No. 117, A. F. L., for the purposes of collective bargaining,or by neither.